Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 2/5/2021 that has been entered and made of record. 
Response to Amendments
2. 	Claims1, 6, 10 and 15 are currently amended. No claim is cancelled. No new claim is added. No New matter is being added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Achtermann merely discloses that “the target data items are documents, of which attributes are words.” Therefore, Achtermann fails to disclose the above-noted feature of claims 1 and 10. The further reference to Sato does not remedy the deficiencies in Achtermann. In addition, the Office Action did not rely on Sato regarding the previous version of the noted feature in claims 1 and 10. For at least these reasons, at least the above-noted feature is a distinction over the cited references. Claims 1, 10, and 
Examiner’s Response:
Regarding claim 1 and 10, Applicant’s argument is moot based on the introduction of a new prior art of Cooper at al.
Similarly the argument of claim 6 and 15 are moot.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2019/0026324) in view of Achtermann et al (US 2011/0167064) in further view of Cooper et al (US 4,959,769). 

8.	Regarding independent claim 1,  Misa Sato et al, herein after Sato, teaches an identification method (Sato abstract teaches an information processing method which identifies the word and attributes) comprising: receiving a Sato para0091 where the request is related to word for processor401 to execute); and
by referring to a memory unit that memorizes therein attributes at appearance positions in the text data of respective words included in the text data (Sato abstract para0009 where the memory storage device stores the attributes of the text data words of the data indicating the relationship between words in a sentence position), where the attributes are associated with the appearance positions and the words, using the processor (Sato para0009, where information processing system comprises a processor for executing a program, a storage device for storing the program, a word dictionary database for storing a word group corresponding to a group of words grouped according to a predetermined attribute and a rule database for storing a tree structure pattern obtained by abstracting tree structure data indicating relations between words in a sentence, by use of the word group. The processor executes acceptance processing of accepting a maintenance request, and maintenance processing of, when the maintenance request accepted in the acceptance processing is a maintenance request related to a word, maintaining the word.)
But Sato does not clearly specifying an attribute of the specified word at an appearance position in text data.
However, Jeffery Achtermann et al, herein after Achtermann, teaches specifying an attribute of the specified word at an appearance position in text data Achtermann para0021 where the attributes of the word makes up the data items). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method of Sato et al with concept of using system and method of Achtermann et al. The motivation for doing so would be to have predictably and advantageously provided specific attributes of the text data.
But the amended claim elements of the claim 1 further fails to teach word appearance position in the text data that is indicated by an offset starting from a top word included in the text data.
However, Cooper et al (US 4,959,769) teaches word appearance position in the text data that is indicated by an offset starting from a top word included in the text data (Cooper col2 line36-38 where the text character appears with an attribute and in text 629 and col38 line9-13 in fig 9-TO 037 contains the offset from the beginning of text 629 which is a first or top word in the text629 ).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method of Sato et al with concept of using system and method of Achtermann et al and further combined with Cooper et al (US 4,959,769). The motivation for doing so would be to have predictably and advantageously provided specific attributes of the text data which is offset from the first or the top words of a text.
Sato abstract para009, where a word group corresponding to a group of words grouped according to a predetermined attribute and a rule database for storing a tree structure pattern obtained by abstracting tree structure data indicating relations between words in a sentence, by use of the word group).
10.    	Regarding claim 3, Sato et al modified by Achtermann et al and further in view of Cooper et al teaches the identification method according to claim 2, wherein the relationship is a dependency relationship (Sato para0091 where the processor 401 executes specification processing of specifying the attributes group to which word should belong on the basis of the word, which is a word relationship with attribute).
11.    	Regarding claim 4, Sato et al modified by Achtermann et al and further in view of Cooper et al teaches the identification method according to claim 1, wherein the attribute is a part of speech of the word (Sato para0046 where the database101 has attribute, word and a part of speech filed 504 in fig 5).
12.    	Regarding claim 10, the arguments are analogues to claim1, are applicable. 
13.	Regarding claim 11, the arguments are analogues to claim2, are applicable.
14.	Regarding claim 12, the arguments are analogues to claim3, are applicable.
15.	Regarding claim 13, the arguments are analogues to claim4, are applicable.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2019/0026324) in view of Achtermann et al (US 2011/0167064) and in further view of Cooper et al (US 4,959,769) and in further view of Ishii et al et al (US 2017/0147546)


16.    	Regarding claim 5, Sato et al modified by Achtermann et al and further in view of Cooper et al teaches the identification method according to claim 1, 
But Sato modified by Achtermann further fails to clearly teach wherein the attribute is information indicating to which element among elements of a sentence included in the text data the word corresponds.
However, Satoru Ishii et al, herein after Ishii, teaches wherein the attribute is information indicating to which element among elements of a sentence included in the text data the word corresponds (Ishii abstract, para0047 a term "document element" used in the embodiments indicates a document component having an attribute indicating a word, phrase, sentence, paragraph, or the like. The word includes a word with a prefix, suffix, or postpositional particle. The term "document element" indicates a significant information element having an attribute indicating a name, location, telephone number, mail address, or the like. The attribute of the document element includes a kanji character, hiragana character, katakana character, letter, numeral, or symbol. Note that the attribute of the document element is not limited to them as long as it is possible to extract the document element from a document).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method of Sato et al with concept of 
17.	Regarding claim 14, the arguments are analogues to claim5, are applicable.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2019/0026324) in view of Achtermann et al (US 2011/0167064) and in further view of Cooper et al (US 4,959,769) and in further view of Takumi Takei et al (US 2017/0372695)

18.	Regarding claim 6, Sato et al modified by Achtermann et al teaches an identification method comprising: 
Let’s assume that Sato and Achtermann and further in view fails to teach receiving text data; using a processor; specifying a first word included in the text data and a second word having a specific relationship with the first word respectively by analyzing the received text data, using the processor;
first generating first information in which an appearance position of the first word included in the text data is associated with an appearance position of the second word based on the appearance position of the first word, the appearance position in text data being indicated by an offset starting from atop word included in the text data using the processor; and second generating second information in which the first word and the appearance position of the first word are associated with each other, using the processor.
However, Takumi Takei et al, herein after Take teaches receiving text data (Takei para0041 fig4 receives the user input via microphone input device 104), using a processor (Takei fig4 CPU101); specifying a first word included in the text data and a second word having a specific relationship with the first word respectively by analyzing the received text data (Takei abstract para0015 where the first recognition object word is generated from provided information, and in addition, the second recognition object word is generated by using whole of the characters of the character string obtained by shortening the first recognition object word to have a specific number of characters), using the processor (Takei processor 101 fig 4);
first generating first information in which an appearance position of the first word included in the text data is associated with an appearance position of the second word based on the appearance position of the first word (Takei abstract para0015 where the first recognition object word is generated from provided information, and in addition, the second recognition object word is generated by using whole of the characters of the character string obtained by shortening the first recognition object word to have a specific number of characters), using the processor; and
second generating second information in which the first word and the appearance position of the first word are associated with each other, using the processor (Takei para0068 where the first recognition object word, and the second recognition object word are stored to be associated with each other using processor10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method of Sato et al with concept of  
But the amended claim elements of the claim 1 further fails to teach word appearance position in the text data that is indicated by an offset starting from a top word included in the text data.
However, Cooper et al (US 4,959,769) teaches word appearance position in the text data that is indicated by an offset starting from a top word included in the text data (Cooper col2 line36-38 where the text character appears with an attribute and in text 629 and col38 line9-13 in fig 9-TO 037 contains the offset from the beginning of text 629 which is a first or top word in the text629 ).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method of Sato et al with concept of using system and method of Achtermann et al and further combined with Cooper et al (US 4,959,769). The motivation for doing so would be to have predictably and advantageously provided specific attributes of the text data which is offset from the first or the top words of a text.
19.    	Regarding claim 7, The identification method according to claim 6, wherein the first generating generates information in which the appearance position of the first word is associated with a part of speech of the first word (Sato para0046 where the database101 has attribute, word and a part of speech filed 504 in fig 5), and an element of a sentence corresponding to the first word with each other (Ishii abstract, para0047 a term "document element" used in the embodiments indicates a document component having an attribute indicating a word, phrase, sentence, paragraph, or the like. The word includes a word with a prefix, suffix, or postpositional particle. The term "document element" indicates a significant information element having an attribute indicating a name, location, telephone number, mail address, or the like.).
20.	Regarding claim 15, the arguments are analogues to claim6, are applicable.
21.	Regarding claim 16, the arguments are analogues to claim7, are applicable.
Claims 8-9 and 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2019/0026324) in view of Achtermann et al (US 2011/0167064) and in further view of Cooper et al (US 4,959,759) and in further view of Takumi Takei et al (US 2017/0372695) and in further view of Maycotte et al (US 2018/0034824)

22.  	Regarding claim 8, The identification method according to claim 7, 
However Maycotte et al, herein after Maycotte, teaches wherein the first information is a bitmap in which 0 and 1 are arranged (Maycottepara0003 where the data structure are bit mapped using different operation in zero and 1), and the process further comprises hashing the bitmap based on a predetermined prime number (Maycotte para0078 where a hashing algorithm, such as consistent hashing, may be used (e.g., during read operations, write operations, query execution, etc.) to identify locations of the slices of a bit string.).
Regarding claim 9, the arguments are analogues to claim 8, are applicable. 
24.	Regarding claim 17, the arguments are analogues to claim8, are applicable.
25.	Regarding claim 18, the arguments are analogues to claim9, are applicable.
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/
Primary Examiner, Art Unit 2677